Case 1:16-cr-20549-RNS Document 1569 Entered on FLSD Docket 05/04/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 16-Cr-20549-Scola(s)(s)(s)


    UNITED STATES OF AMERICA,

    vs.


    PHILIP ESFORMES,

                        Defendant.

    ________________________________ /

    re:

    SHERRI ESFORMES,

                     Third Party Petitioner.

    ________________________________ /



   UNITED STATES’ FOURTH UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
       IN WHICH TO RESPOND TO THIRD PARTY PETITIONER’S CLAIM TO
                      DIRECTLY FORFEITABLE ASSETS
             IN ORDER TO ENGAGE IN SETTLEMENT DISCUSSIONS

          The United States of America (hereinafter, the AUnited States@ or the AGovernment@)

   hereby respectfully moves, without opposition, for a third enlargement of time in which to respond

   to Third Party Petitioner’s (Sherri Esformes[’s]) Verified Petition/Claim [ECF No. 1535] (the

   “Petition”). The Court previously ordered the United States to respond to the Petition by May 3,

   2021. See Paperless Order, ECF No. 1558. The United States respectfully requests a thirty (30)-

   day enlargement of this deadline, or until on or before June 3, 2021, for the reasons set forth below.
Case 1:16-cr-20549-RNS Document 1569 Entered on FLSD Docket 05/04/2021 Page 2 of 4




           1.      On November 21, 2019, the Court entered its Order of Forfeiture of Directly

   Forfeitable Assets [ECF No. 1456] in which all interest held by, on behalf of, or for the benefit of

   Defendant, PHILIP ESFORMES, in the following business entities and their assets were

   forfeited to the United States, subject to any third party interests, pursuant to 18 U.S.C. § 982(a)(1),

   and the procedures set forth in 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2:

                   (a)     ADME Investment Partners LTD (Operating Company)(D/B/A Oceanside

   Extended Care Center)(“Oceanside”);

                   (b)     Almovea Associates, LLC (Operating Company) (D/B/A North Dade

   Nursing and Rehabilitation Center) (“North Dade”);

                   (c)     Ayintove Associates, LLC (Operating Company) (D/B/A Harmony

   Health Center) (“Harmony”);

                   (d)     Eden Gardens, LLC (Operating Company) (D/B/A Eden Gardens) (“Eden

   Gardens”);

                   (e)     Fair Havens Center, LLC (Operating Company) (D/B/A Fair Haven

   Center) (“Fair Havens”);

                   (f)     Flamingo Park Manor, LLC (Operating Company) (D/B/A Flamingo Park

   Manor); and

                   (g)     Sefardik Associates, LLC (Operating Company) (D/B/A The Nursing

   Center at Mercy)(“Nursing Center at Mercy”)

   (collectively, the “Directly Forfeitable Assets”).




                                                        2
Case 1:16-cr-20549-RNS Document 1569 Entered on FLSD Docket 05/04/2021 Page 3 of 4




          2.      The United States posted notice of the forfeiture on an official government internet

   site (www.forfeiture.gov) for a period of 30 days, beginning on December 18, 2020, and ending

   on January 16, 2021. See Decl. of Publication, ECF No. 1543; 21 U.S.C. § 853(n)(1); Fed. R.

   Crim. P. 32.2(b)(6).

          3.      Additionally, on January 5, 2021, the United States sent direct notice of the

   forfeiture to Third Party Petitioner, who is the only known potential claimant, by electronic mail

   (e-mail). See Verified Petition, ECF No. 1535, Ex. C. See Fed. R. Crim. P. 32.2(b)(6); accord 21

   U.S.C. § 853(n)(1).

          4.      On January 11, 2021, Third Party Petitioner, through counsel, filed the Petition

   claiming a fifty percent (50%) marital interest in the Directly Forfeitable Assets. See Verified

   Petition, ECF No. 1535.

          5.      On January 27, 2021, the Government filed the United States’ Unopposed Motion

   for Enlargement of Time in Which to Respond to Third Party Petitioner’s Claim [ECF No. 1544],

   which the Court granted directing the United States to respond to the Petition by March 2, 2021.

   See Paperless Order, ECF No. 1545.

          6.      On March 1, 2021, the Government filed the United States’ Second Unopposed

   Motion for Enlargement of Time in Which to Respond to Third Party Petitioner’s Claim [ECF No.

   1555], which the Court granted directing the United States to respond to the Petition by April 2,

   2021. See Paperless Order, ECF No. 1556.

          7.      On April 5, 2021, the Government filed the United States’ Third Unopposed

   Motion for Enlargement of Time in Which to Respond to Third Party Petitioner’s Claim [ECF No.

   1557], which the Court granted directing the United States to respond to the Petition by May 3,

   2021. See Paperless Order, ECF No. 1558.


                                                   3
Case 1:16-cr-20549-RNS Document 1569 Entered on FLSD Docket 05/04/2021 Page 4 of 4




          The United States now respectfully requests an additional thirty (30)-day enlargement of

   the Court’s deadline for responding to the Petition (or until on or before June 3, 2021) so that it

   may confer with Third Party Petitioner to resolve the Petition without a hearing or other

   expenditure of judicial resources, if appropriate.

          WHEREFORE, the Government respectfully requests an additional thirty (30)-day

   enlargement of Court’s deadline for responding to the Petition (or until on or before June 3, 2021)

   for the reasons set forth herein.

                                 S.D. Fla. L.R. 88.9 CERTIFICATION

          Pursuant to S.D. Fla. L.R. 88.9, I hereby certify that the undersigned Assistant United

   States Attorney conferred with Third Party Petitioner’s counsel, Mr. David Garvin, Esquire, by

   telephone, who relayed that there is no opposition/objection to the relief sought herein.

                                                 Respectfully submitted,

                                                 JUAN ANTONIO GONZALEZ
                                                 ACTING UNITED STATES ATTORNEY

                                                 Respectfully submitted,

                                          By:    s/Daren Grove
                                                 _____________________________________
                                                 Daren Grove (Court No. A5501243)
                                                 Assistant United States Attorney
                                                 E-mail: daren.grove@usdoj.gov
                                                 500 E. Broward Boulevard, Suite 822
                                                 Fort Lauderdale, Florida 33394
                                                 Telephone: 954.660.5774
                                                 Facsimile: 954.356.7180




                                                        4
